ROBERT E. Quinn, Chief Judge
(concurring in the result):
I concur in the result.
It was error for the court to disregard the instruction of the law member in the matter of the admissibility of the prior convictions. However, if the law member had admitted the evidence of both prior convictions his ruling would unquestionably have been legally correct. The action of the court, therefore, in considering the two prior convictions (if they did consider them) for the purpose only of imposing an appropriate sentence was not prejudicial. The convening authority reduced the sentence from 25 to 12 years and it was further reduced by the board of review to 10 years. The accused is in no position to complain of. the final result. The holding of the board of review should be affirmed.
Judge BROSMAN dissents.